SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

514
KA 08-00656
PRESENT: SMITH, J.P., PERADOTTO, CARNI, SCONIERS, AND GREEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                             MEMORANDUM AND ORDER

CALVIN D. HOBBY, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JAMES ECKERT OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (LESLIE E. SWIFT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County (John
J. Ark, J.), rendered January 31, 2008. The judgment convicted
defendant, upon his plea of guilty, of attempted criminal possession
of a weapon in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of attempted criminal possession of a weapon
in the second degree (Penal Law §§ 110.00, 265.03 [3]). We reject
defendant’s contention that his plea was coerced by the threat of
federal prosecution and thus that Supreme Court abused its discretion
in denying his motion to withdraw his plea on that ground (see People
v Mason, 56 AD3d 1201, 1202, lv denied 11 NY3d 927). Defendant
admitted during the plea allocution that he committed the offense and
“did not claim either that he was innocent or that he had been
coerced” into pleading guilty (People v Sparcino, 78 AD3d 1508, 1509,
lv denied 16 NY3d 746). The fact that the possibility of a federal
prosecution may have influenced defendant’s decision to plead guilty
is insufficient to establish that the plea was coerced (see generally
People v McDonnell, 302 AD2d 619, lv denied 100 NY2d 540).




Entered:    April 29, 2011                         Patricia L. Morgan
                                                   Clerk of the Court